Citation Nr: 0216572	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  Service connection for chondromalacia of the right 
patella, later diagnosed as chondromalacia with degenerative 
joint disease of the right knee, has been in effect since 
September 1975.  

3.  The veteran's current disability of degenerative joint 
disease of the left knee is attributable to his service-
connected degenerative joint disease of the right knee.  


CONCLUSION OF LAW

Service connection for degenerative joint disease of the left 
knee is established.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
RO's rating decisions dated in February and October 2000, the 
statement of the case dated in October 2000, the letter 
regarding the VCAA in September 2001, the supplemental 
statement of the case dated in June 2002, the notification of 
a hearing date provided in August 2002, and the 
videoconference hearing conducted in September 2002, VA 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claim.  In addition, the September 2001 
letter explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that VA has duty 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several medical examinations and obtained VA and private 
treatment records relevant to the veteran's claim.  The Board 
finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  In light of 
the favorable decision below, it is apparent that the Board's 
review of the claim resulted in no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims entitlement to service connection for 
degenerative joint disease of the left knee.  He has several 
service-connected disabilities, including chondromalacia with 
degenerative joint disease of the right knee.  Specifically, 
the veteran asserts that his left knee disability is 
secondary to his service-connected right knee disability.  In 
the alternative, he points to an incident during service in 
which he injured his left knee while playing football and was 
hospitalized for several days.  

Direct service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2002).  

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

With respect to the matter of service connection for a left 
knee disability on a direct basis, the Board finds that the 
evidence does not support the veteran's claim.  First, the 
record contains no competent evidence to relate the current 
degenerative joint disease of the left knee to his period of 
active service or any incident therein.  While the service 
medical records reflect a single entry that reveals a strain 
of the left knee, on separation medical examination in May 
1975, there were no notations or findings of any residual 
left knee disability.  Moreover, the record contains no 
findings of a left knee disability within the first post-
service year.  Thus, direct service connection is not 
warranted.

VA outpatient records reflect that post-service, in the mid 
1980's, the veteran began to experience problems with his 
left knee.  In a statement the veteran provided in December 
1999, he indicated that after service, he began working as a 
quality assurance specialist, work which required prolonged 
periods of standing during the course of his workday.  He 
began to notice that he shifted his weight off the right knee 
to the left knee.  The veteran stated that in 1984, he sought 
treatment for symptoms of his left knee, which he felt were 
due to the strain placed on that knee when compensating for 
the service-connected right knee disability.  

On VA examination in January 2000, the examiner diagnosed 
severe degenerative joint disease of the knees, bilaterally.  
Noted is that the veteran attributed his left knee pain to 
compensating for his right knee disability, particularly on 
prolonged standing.  In a private orthopedic specialist's 
opinion rendered in June 2000, it is noted that it was quite 
possible, and even probable, that the veteran's left knee 
disability resulted from his compensation for his service-
connected right knee disability.  

On VA examination in August 2000, the examiner noted onset of 
left knee discomfort in the mid 1980's.  The examiner 
diagnosed moderate to severe degenerative changes in the left 
knee.  Also noted is that disability associated with the left 
knee was not related to the service-connected right knee 
osteoarthritic changes.  The examiner then stated that there 
were no in-service records to support any injury or incident 
in service that affected the left knee.  The examiner also 
noted that the veteran had reported a fall at home and a 
Worker's Compensation Claim.  

In a private orthopedic office consultation report dated in 
September 2000, the impression given was degenerative 
arthritis of the bilateral knees.  In a private orthopedic 
consultation dated in November 2000, the physician noted the 
veteran's reported history of injury in service to the left 
knee while playing football.  The veteran also reported that 
his job in service required a fair amount of crawling and 
squatting, and that as a metal technician, he had to get in 
and out of planes regularly.  The physician assessed 
arthritis of the left knee.  Various factors were cited as 
leading to the development of the veteran's left knee 
disability, including his in-service injury and his 
occupation-related duties.  

In September 2002, the veteran had a videoconference hearing, 
at which time he testified generally as to an in-service 
injury to the left knee while playing football, for which he 
was hospitalized three to four days.  After that time, he had 
no major problems with the left knee and did not seek any 
further treatment until the mid 1980's, post-service.  He 
also stated that he had been told by a private physician that 
he was compensating for his right knee disability by relying 
on his left knee.  

The Board concludes that in light of the foregoing, service 
connection for degenerative joint disease of the left knee is 
warranted on a secondary basis as proximately due to his 
service-connected right knee disability.  38 C.F.R. 
§ 3.310(a).  While there are conflicting medical reports as 
noted, the Board finds that the evidence is in equipoise on 
this matter.  

The private opinion noted above was given by an orthopedics 
specialist, whereas the VA examiner was apparently not 
specialized in orthopedic practice.  In addition to the 
orthopedist's opinion, the record contains various statements 
by the veteran himself as to his working conditions and the 
reliance he has placed on his left knee to compensate for the 
disability of his service-connected right knee.  

Overall, the Board has determined that the evidence of record 
supports an award of service connection for degenerative 
arthritis of the left knee.  In that regard, the Board notes 
that if a reasonable doubt arises concerning service origin, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In this case, reasonable doubt is 
resolved in favor of the veteran.  Service connection for 
left knee degenerative joint disease, secondary to the 
veteran's service-connected right knee chondromalacia with 
degenerative joint disease, is therefore granted.  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  



		
	KELLY CONNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

